DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 
Response to Amendment
	The amendment filed on March 28, 2022 has been entered.  Applicant has amended claims 2, 10-12 and 20-21.  Claims 2, 8, 10-12, 18, 20 and 21 remain pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 2, 8, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. (US 2005/0236417 A1) (“Baker”) in view of Mockus et al. (US 2012/0029691 A1) (“Mockus”) in view of Fletchall et al. (US 8,751,316 B1) (“Fletchall”).
Regarding Claim 2:  Baker discloses a security system comprising:  
a server device (See at least Baker [0065-0066] “Processing System”; Fig. 10), comprising: 
a first communications interface configured to communicate with a network (See at least Baker [0073] “a multi-access configuration 1018 such as a bus or network”; [0074]; Fig. 10 item 1018; also see Fig. 10 items 1028 and 1030); and
a first processor device coupled to the first communications interface (See at least Baker [0068]; [0073-0074]; Fig. 10 item 1010); and
a plurality of security devices, each security device being separately addressable, comprising a releasable barrier and configured to secure a respective item of a plurality of items selected by a same user during a same transaction (See at least Baker [0007]; [0036]; [0043] “the doors 116 are individually controlled by motors 330”; [0083-0084]; [0102].  Where Baker discloses a plurality of security devices (i.e. bins), each security device (i.e. bin) being separately addressable (e.g., by individually controlling a door to a particular bin), comprising a releasable barrier (i.e. a door) and configured to secure a respective item (i.e. product or package) of a plurality of items (i.e. a plurality of products or packages, e.g., products listed in a results list/shopping cart) selected by a same user (i.e. user, e.g., the user utilizing the results list/shopping cart) during a transaction.);
wherein the server device is configured to (See at least Baker [0065-0066] “Processing System”; Fig. 10):
in response to determining that there has been at least one of a radio frequency identification (RFID) communication or near-field communication (NFC) communication between [a] device and an RFID tag or an NFC tag associated with an item of the plurality of items, receive information indicating that the item of the plurality of items can be removed from an interior volume of the security device storing the item (See at least Baker [0046]; [0083-0084]; [0103]; [0105]; Fig. 13B items 1360 and 1362.  Where in response to determining that there has been at least one of a radio frequency identification (RFID) communication (i.e. reading an RF code) between [a] device (i.e. a sensor/information sensor) and an RFID tag associated with an item of the plurality of items (i.e. transaction information printed on or affixed to a product, e.g., a device bearing an RF code), the server device (i.e. processing system) receives information indicating that the item (i.e. product) of the plurality of items (i.e. of the plurality of products) can be removed from an interior volume of the security device storing the item when (e.g., when the processing system receives an indication/confirmation that the transaction information read from the product in the identified bin at the dispensing station correlates with the transaction information stored for that bin in the bin table, and, in response, opens the corresponding door to the bin so that the product may be removed).); and
receive, from the mobile device for each respective security device of the plurality of security devices, a separate release message corresponding to the respective security device, and in response, send, to the respective security device, data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (See at least Baker [0036]; [0043]; [0071]; [0083-0084]; [0087]; [0102]; Fig. 10; Fig. 13B particularly items 1356, 1366, 1368, 1373.  Where the server device (i.e. processing system) receives, from the mobile device (i.e. from the user terminal) for each respective security device of the plurality of security devices (i.e. for each respective bin of the plurality of bins), a separate release message (i.e. a separate dispense request) corresponding to the respective security device (i.e. corresponding to the identified bin holding the particular product selected by the user), and in response, send, to the respective security device (i.e. send to the respective/identified bin), data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (i.e. an instruction/command to open the door at the identified bin location).).
	Baker discloses the use of a user terminal which enables a user to receive information related to a transaction and to generate and send a dispense request in order to dispense one or more products associated with the transaction.  Baker [0071]; [0083-0084].  Baker further describes a need to automate the entire sale and dispensing of products (Baker [0004]), however, Baker does not explicitly disclose where the server device receives, from a mobile device, an identifier a set of identifiers over a period of time, each identifier identifying one of the plurality of items.	Mockus, on the other hand, teaches where the server device receives, from a mobile device, a set of identifiers over a period of time, each identifier identifying one of the plurality of items (see at least Mockus [0028-0032]; [0136]; Fig. 6.  Where the server device (i.e. server/central server) receives, from a mobile device (i.e. mobile device), a set of identifiers (i.e. item identifiers, e.g., product information numbers) over a period of time, each identifier identifying one of the plurality of items (i.e. identifying one of the plurality of items/products).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baker’s method of sending and receiving information pertaining to a transaction to and from a user terminal, to include the teachings of Mockus, in order to facilitate user interactions with an automated retail display via a mobile device, and to provide a system that can easily and cost effectively allow users of a kiosk, vending unit, automated retail store, digital signage unit, POS system or similar self-service system to communicate with the machine standing within close proximity by using a mobile device instead of having to use the machine's primary touch screen interface (Mockus [0056]; [0048]).
	Furthermore, the examiner would like to point out that the server device of the Baker is necessarily capable of receiving any information from a mobile device, e.g. remote device, and sending data to a security device, e.g. remote device, as the server device of Baker is configured to communicate with the user terminal, Internet, Intranet, Third Party, Retail System, etc. (see Fig. 10). 
	Baker describes that transaction information about a product can be read from a device bearing an RF code (i.e. RFID) that is affixed to the product.  Baker [0046]; [0103]; [0105].  Baker indicates that the transaction information in the RF device affixed to the product must match transaction information stored in a bin table before the product is allowed to be removed from a bin (i.e. security device).  Baker [0046]; [0083-0084]; [0103]; [0105]; Fig. 13B.  Baker differs, in part, from the claimed invention because the RFID communication in Baker is between a sensor/information sensor and an RFID tag associated with an item, whereas the RFID communication in the claimed invention is between the mobile device and an RFID tag associated with an item.  Accordingly, Baker does not explicitly disclose where the server device receives information, in response to determining that there has been at least one of a radio frequency identification (RFID) communication or near-field communication (NFC) communication between the mobile device and an RFID tag or an NFC tag associated with an item of the plurality of items. 	Fletchall, on the other hand, teaches in response to determining that there has been at least one of a radio frequency identification (RFID) communication or near-field communication (NFC) communication between the mobile device and an RFID tag or an NFC tag associated with an item of the plurality of items, receive information indicating that the item of the plurality of items can be removed from an interior volume of the security device storing the item (See at least Fletchall Col. 3 lines 29-38; Col. 10 line 46 – Col. 11 line 67; Col. 13 lines 17-28; Fig. 2A; Fig. 2B.  Where in response to determining that there has been at least one of a radio frequency identification (RFID) communication (e.g., an RFID communication requesting product information which can be added to a virtual shopping cart) between the mobile device (i.e. mobile device) and an RFID tag (i.e. RFID tag) associated with an item of the plurality of items (i.e. attached to the product), the server device (i.e. payment server/service) receives information (i.e. receives an indication that the sales transaction for the product(s) was successful, e.g., a payment confirmation) indicating that the item of the plurality of items can be removed from an interior volume of the security device storing the item (i.e. indicating that the product(s) can be removed from the store and past the exit station).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baker’s method of using an RF device to identify products associated with a purchase, to include the teachings of Fletchall, in order to enhance the users shopping experience by allowing them to use their own mobile device while also possibly reducing the operating expenses incurred by a merchant (Fletchall Col. 2 lines 22-33).
Regarding Claims 8 and 18:  The combination of Baker, Mockus and Fletchall discloses the security system of claim 2 and the method of claim 12.  Baker further discloses wherein the releasable barrier of each security device of the plurality of security devices comprises a door (See at least Baker [0036] “The dispensing station 104 may be constituted of an array 116 of normally locked or closed doors. The
array 116 of doors may have one or more doors in it […] When a door at the dispensing station is opened to provide access to a product or package in a bin, the apparatus is said to "dispense" the product or package when the product or package is retrieved by or for a recipient”; [0043] “the doors 116 are individually controlled by motors 330”; [0083]; [0102]; Fig. 1 items 116 and 116a; Fig. 13B item 1366.).

Regarding Claim 12:  Baker discloses a method comprising:
each item being secured by a respective security device of a plurality of security devices, each security device being separately addressable, comprising a releasable barrier and configured to secure a respective item of the plurality of items (See at least Baker [0007]; [0036]; [0043] “the doors 116 are individually controlled by motors 330”; [0083-0084]; [0102].  Baker discloses where each item (i.e. product or package) is secured by a respective security device (i.e. bin) of a plurality of security devices (i.e. bins), each security device (i.e. bin) being separately addressable (e.g., by individually controlling a door to a particular bin), comprising a releasable barrier (i.e. a door) and configured to secure a respective item (i.e. product or package) of the plurality of items (i.e. plurality of products or packages, e.g., products listed in a results list/shopping cart).);
in response to determining that there has been at least one of a radio frequency identification (RFID) communication or near-field communication (NFC) communication between [a] device and an RFID tag or an NFC tag associated with an item of the plurality of items, receiving information indicating that the item of the plurality of items can be removed from an interior volume of the respective security device storing the item (See at least Baker [0046]; [0083-0084]; [0103]; [0105]; Fig. 13B items 1360 and 1362.  Where in response to determining that there has been at least one of a radio frequency identification (RFID) communication (i.e. reading an RF code) between [a] device (i.e. a sensor/information sensor) and an RFID tag associated with an item of the plurality of items (i.e. transaction information printed on or affixed to a product, e.g., a device bearing an RF code), the server device (i.e. processing system) receives information indicating that the item (i.e. product) of the plurality of items (i.e. of the plurality of products) can be removed from an interior volume of the security device storing the item when (e.g., when the processing system receives an indication/confirmation that the transaction information read from the product in the identified bin at the dispensing station correlates with the transaction information stored for that bin in the bin table, and, in response, opens the corresponding door to the bin so that the product may be removed).); and
receiving, from the mobile device for each respective security device of the plurality of security devices, a separate release message corresponding to the respective security device, and in response, send, to the respective security device, data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (See at least Baker [0036]; [0043]; [0071]; [0083-0084]; [0087]; [0102]; Fig. 10; Fig. 13B particularly items 1356, 1366, 1368, 1373.  Where the server device (i.e. processing system) receives, from the mobile device (i.e. from the user terminal) for each respective security device of the plurality of security devices (i.e. for each respective bin of the plurality of bins), a separate release message (i.e. a separate dispense request) corresponding to the respective security device (i.e. corresponding to the identified bin holding the particular product selected by the user), and in response, send, to the respective security device (i.e. send to the respective/identified bin), data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (i.e. an instruction/command to open the door at the identified bin location).).
	Baker discloses the use of a user terminal which enables a user to receive information related to a transaction and to generate and send a dispense request in order to dispense one or more products associated with the transaction.  Baker [0071]; [0083-0084].  Baker further describes a need to automate the entire sale and dispensing of products (Baker [0004]), however, Baker does not explicitly disclose receiving, by a server device comprising a processor device from a mobile device, a set of identifiers over a period of time, each identifier identifying one of a plurality of items selected by a same user during a same transaction.	Mockus, on the other hand, teaches receiving, by a server device comprising a processor device from a mobile device, a set of identifiers over a period of time, each identifier identifying one of a plurality of items selected by a same user during a same transaction (see at least Mockus [0028-0032]; [0136]; Fig. 6.  Where a server device comprising a processor device (i.e. server/central server) receives, from a mobile device (i.e. mobile device), a set of identifiers (i.e. item identifiers, e.g., product information numbers) over a period of time, each identifier identifying one of a plurality of items (i.e. identifying one of a plurality of items/products) selected by a same user (i.e. user) during a same transaction (i.e. during a purchase transaction).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baker’s method of sending and receiving information pertaining to a transaction to and from a user terminal, to include the teachings of Mockus, in order to facilitate user interactions with an automated retail display via a mobile device, and to provide a system that can easily and cost effectively allow users of a kiosk, vending unit, automated retail store, digital signage unit, POS system or similar self-service system to communicate with the machine standing within close proximity by using a mobile device instead of having to use the machine's primary touch screen interface (Mockus [0056]; [0048]).
	Baker describes that transaction information about a product can be read from a device bearing an RF code (i.e. RFID) that is affixed to the product.  Baker [0046]; [0103]; [0105].  Baker indicates that the transaction information in the RF device affixed to the product must match transaction information stored in a bin table before the product is allowed to be removed from a bin (i.e. security device).  Baker [0046]; [0083-0084]; [0103]; [0105]; Fig. 13B.  Baker differs, in part, from the claimed invention because the RFID communication in Baker is between a sensor/information sensor and an RFID tag associated with an item, whereas the RFID communication in the claimed invention is between the mobile device and an RFID tag associated with an item.  Accordingly, Baker does not explicitly disclose where the server device receives information, in response to determining that there has been at least one of a radio frequency identification (RFID) communication or near-field communication (NFC) communication between the mobile device and an RFID tag or an NFC tag associated with an item of the plurality of items. 	Fletchall, on the other hand, teaches in response to determining that there has been at least one of a radio frequency identification (RFID) communication or near-field communication (NFC) communication between the mobile device and an RFID tag or an NFC tag associated with an item of the plurality of items, receive information indicating that the item of the plurality of items can be removed from an interior volume of the security device storing the item (See at least Fletchall Col. 3 lines 29-38; Col. 10 line 46 – Col. 11 line 67; Col. 13 lines 17-28; Fig. 2A; Fig. 2B.  Where in response to determining that there has been at least one of a radio frequency identification (RFID) communication (e.g., an RFID communication requesting product information which can be added to a virtual shopping cart) between the mobile device (i.e. mobile device) and an RFID tag (i.e. RFID tag) associated with an item of the plurality of items (i.e. attached to the product), the server device (i.e. payment server/service) receives information (i.e. receives an indication that the sales transaction for the product(s) was successful, e.g., a payment confirmation) indicating that the item of the plurality of items can be removed from an interior volume of the security device storing the item (i.e. indicating that the product(s) can be removed from the store and past the exit station).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baker’s method of using an RF device to identify products associated with a purchase, to include the teachings of Fletchall, in order to enhance the users shopping experience by allowing them to use their own mobile device while also possibly reducing the operating expenses incurred by a merchant (Fletchall Col. 2 lines 22-33).

	Claims 10-11 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Mockus in view of Fletchall, as applied above, and further in view of Adelberg et al. (US 2010/0138037 A1) (“Adelberg”).
Regarding Claims 10 and 20:  The combination of Baker, Mockus and Fletchall discloses the security system of claim 2 and the method of claim 12.  Baker further discloses that once a bin is loaded with a product or package, transaction information on the product or package may include an e-mail address at which a message may be delivered to notify a recipient of the message of the availability of the product for dispensation.  Baker [0074].  Baker also indicates that the processing system may include an output device, such as a display or banner board, on which a list of recipients (“recipient list”) of contents of the dispensing apparatus may be provided, and that the list is maintained and updated as the contents are loaded and dispensed.  Id.  However, the combination of Baker, Mockus and Fletchall does not explicitly disclose, but Adelberg teaches, wherein a first security device of the plurality of security devices comprises a multimodal visual indicator (See at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where a first security device (i.e. a compartment location of a requested product) of the plurality of security devices (i.e. of the plurality of compartment locations) comprises a multimodal visual indicator (i.e. a user interface that displays product availability, e.g., a product is available or reserved).), the first security device being configured to: 
receive data directing the first security device to indicate that the respective item is in a pre-authorization state and is unavailable (See at least Adelberg [0087-0088]; [0197].  Where the first security device (i.e. the compartment location of the requested product) receives data directing the first security device to indicate that the respective item is in the pre-authorization state and is unavailable (i.e. data indicating that the product item should be placed on hold and identified as “reserved”).);
in response to receiving the data from the server device, alter the multimodal visual indicator from an available mode to an unavailable mode to visually indicate that the item is unavailable (See at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where in response to receiving the data from the server device (i.e. in response to receiving data indicating that the product item should be placed on hold and identified as “reserved”), alter the multimodal visual indicator from an available mode (i.e. from identifying a product item as available) to an unavailable mode to visually indicate that the item is unavailable (i.e. to identifying the product item as reserved).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baker’s method of displaying an updated list of contents that have been loaded and dispensed, to include the teachings of Adelberg, in order to vend products to customers using a vending store that is remotely located from and connected to a data center, and to provide a customer an option to reserve products from other store or retail locations (Adelberg [0002] and [0087]).

Regarding Claims 11 and 21:  The combination of Baker, Mockus, Fletchall and Adelberg discloses the security system of claim 10 and the method of claim 20.  Baker further discloses wherein the server device is further configured to:
determine that a predetermined period of time has elapsed (See at least Baker [0083].  Where the server device determines that a predetermined period of time has elapsed when it determines that the door has failed to open after an elapsed period of time and/or when the door has been opened and closed but the product has not been removed.); and
	Adelberg further discloses wherein the server device is further configured to:
determine that a predetermined period of time has elapsed since receiving the data that indicates the respective item is in the pre-authorization state (See at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where it is determined that a predetermined period of time (i.e. a reserve period) has elapsed (i.e. has expired) since receiving the data that indicates the respective item is in the pre-authorization state (i.e. since receiving the data that indicates that the product item should be placed on hold and identified as “reserved”).); and 
in response to determining that the predetermined period of time has elapsed, send a communication to the first security device to alter the multimodal visual indicator to indicate that the respective item is no longer in the pre-authorization state and is available (See at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where it is implicit that a communication is sent to the first security device to alter the multimodal visual indicator (i.e. alter the user interface that displays product availability) to indicate that the respective item is no longer in the pre-authorization state (i.e. is no longer in the reserved state) and is available, in response to determining that the predetermined period of time has elapsed (i.e. in response to determining that the reserved period has expired) since the user interface is configured to display inventory management information, including the availability of a product (e.g., available, reserved, etc.), and because the reserved product is only reserved for a set period of time (e.g., 1 day).).

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(a)
	Claims 11 and 21 were rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  Applicant’s amendments have corrected the previously cited issues, accordingly the 35 U.S.C. § 112, first paragraph, rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103	Applicant indicates that claim 2 has been amended to recite an embodiment where the information is received indicating that items can be removed from the security device in response to determining that that there has been an RFID or an NFC communication between the mobile device and a tag associated with the item, and based on this amendment applicant concludes that “This would enable the item to be released whenever the customer with the mobile device is within close proximity to the security device.”  Amendment, p. 6.  Examiner acknowledges that the claim, as amended, now requires that there must have been a radio communication between a tag and the mobile device before the server device receives an indication that an item can be removed from the security device.  However, contrary to applicant’s conclusion, there is no requirement, in the claim(s), that the mobile device be within close proximity to the security device when this indication/information is received by the server device.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, in this instance, examiner fails to find support for an embodiment where the server device only receives information indicating that the item of the plurality of items can be removed from an interior volume of the security device storing the item based on a proximity of the mobile device to a particular tag.  As best understood, the “information indicating that the item of the plurality of items can be removed”, which is received by the server device, is essentially a notification that the user has paid for the item(s), and there does not appear to be any proximity requirement in order for the server to receive this information/indication.  See e.g., Spec [0006]; [0025]; [0034].
	Applicant argues that Baker and Mockus, alone or in combination, fail to teach or suggest “in response to determining that there has been at least one of a radio frequency identification (RFID) communication or near-field communication (NFC) communication between the mobile device and an RFID tag or an NFC tag associated with an item of the plurality of items, receive information indicating that the item of the plurality of items can be removed from an interior volume of the security device storing the item” as recited in amended claim 2.  Amendment, p. 6.  Examiner agrees in part.  Baker discloses in response to determining that there has been at least one of a radio frequency identification (RFID) communication (i.e. reading an RF code) between [a] device (i.e. a sensor/information sensor) and an RFID tag associated with an item of the plurality of items (i.e. transaction information printed on or affixed to a product, e.g., a device bearing an RF code), the server device (i.e. processing system) receives information indicating that the item (i.e. product) of the plurality of items (i.e. of the plurality of products) can be removed from an interior volume of the security device storing the item when (e.g., when the processing system receives an indication/confirmation that the transaction information read from the product in the identified bin at the dispensing station correlates with the transaction information stored for that bin in the bin table, and, in response, opens the corresponding door to the bin so that the product may be removed).  Baker [0046]; [0083-0084]; [0103]; [0105]; Fig. 13B items 1360 and 1362.  Accordingly, Baker discloses, among other things, the use of RF (i.e. RFID) communications.  Baker differs, in part, from the claimed invention because the RFID communication in Baker is between a sensor/information sensor and an RFID tag associated with an item, whereas the RFID communication in the claimed invention is between the mobile device and an RFID tag associated with an item.  That is, Baker does not explicitly disclose where the server device receives information, in response to determining that there has been at least one of a radio frequency identification (RFID) communication or near-field communication (NFC) communication between the mobile device and an RFID tag or an NFC tag associated with an item of the plurality of items.  Accordingly, examiner has added an additional reference, Fletchall, to the prior art rejection to teach this/these particular features.
	Applicant argues that Mockus does not cure the deficiencies of Baker with regard to in response to determining that there has been at least one of a radio frequency identification (RFID) communication or near-field communication (NFC) communication between the mobile device and an RFID tag or an NFC tag associated with an item of the plurality of items, receive information indicating that the item of the plurality of items can be removed from an interior volume of the security device storing the item as recited in claim 2.  Amendment, pp. 6-7.  Examiner agrees, however it is noted that Mockus was not, and is not, used to teach any of these particular features.
	For the above reasons, and for those set forth in the 35 U.S.C. § 103(a) rejection seen above, all claims remain rejected under 35 U.S.C. § 103(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Humm et al. (US 5,438,523 A) discloses a delivery unit with a plurality of individually openable removal doors where a consumer makes a selection of a product behind a door and the corresponding door unlocks.  Humm Col. 4 lines 15-29; Col. 5 lines 21-57.  
Nakajima et al. (US 2003/0040980 A1) discloses an article delivery method and system where an article ordered by a customer is delivered to a locker and the customer uses a password to access the locker compartment. Nakajima Abstract.
Brown (US 5,133,441 A) discloses an electronically controlled dispensing machine for articles such as video cassettes that has a plurality of individual lockable compartments.  The machine will verify that a cassette is in a selected compartment by means of the respective sensor.  Brown Abstract; Col. 4 lines 17-38.
Ward et al. (US 2012/0065775 A1) discloses where a vending machine uses a green or red indicator light to provide an indication of availability of a product.  Ward [0031].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        July 2, 2022

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685